PER CURIAM.
Appellant-wife appeals from that portion of a dissolution decree which awarded custody of three minor children to the respondent-husband, made a division of property between the parties, and denied support and attorney fees to appellant.
 We have examined the record in this case and are satisfied that the trial court made the correct decision. Because there is a potential for harm to persons involved, we conclude that no useful purpose would be served in publishing a detailed opinion. Sarty v. Forney, 12 Or App 251, 506 P2d 535 (1973).
Affirmed. Costs to neither party.